          Case 1:20-cv-01342-JPO Document 19 Filed 06/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ABU DHABI INVESTMENT
 AUTHORITY,
                     Plaintiff,                                   20-CV-1342 (JPO)

                     -v-                                               ORDER

 MYLAN N.V., et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       On March 30, 2020, this Court entered a stipulation and order staying Defendants time to

answer pending this Court’s decision on Defendants’ motion to dismiss the Third Amended

Complaint in the related Class Action. (Dkt. No. 18.) This Court issued an opinion and order

resolving that motion on April 6, 2020. (No. 16 Civ. 7926, Dkt. No. 140.) While the stipulation

and order indicated that the parties would meet and confer within 15 days of the issuance of this

Court’s opinion in the Class Action and propose a schedule for further proceedings in this action

(Dkt. No. 18), there has been no such communication with the Court.

       Accordingly, the parties are directed to file a proposed schedule for further proceedings

in this action on or before June 19, 2020.

       SO ORDERED.

Dated: June 5, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
